Judgment unanimously affirmed. Memorandum: We conclude that no Brady violation {see, Brady v Maryland, 373 US 83) occurred with respect to defendant. The record establishes that the purported Brady material either did not exist or was not in the possession of the prosecutor before or during the trial (see, People v Watson, 198 AD2d 461, 463, lv denied 83 NY2d 811; People v Mullady, 180 AD2d 408, 409, lv denied 80 NY2d 835). We further conclude that defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, D’Amico, J.—Murder, 2nd Degree.) Present—Denman, P. J., Lawton, Fallon, Doerr and Balio, JJ.